Citation Nr: 0808119	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder has 
been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
December 1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and May 2006 rating decisions, in 
which the RO, in pertinent part, denied entitlement to a 
compensable rating for residuals of cold-induced urticaria 
and determined that no new and material evidence had been 
received to reopen the veteran's previously denied claims for 
service connection for a seizure disorder, for PTSD, and for 
hearing loss.

During the pendency of this appeal, in December 2006 Decision 
Review Officer (DRO) decision, a 10 percent rating was 
assigned for residuals of cold-induced urticaria, effective 
May 5, 2004.  Even so, the veteran is presumed to seek the 
maximum available benefit.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  However, on December 19, 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he was satisfied with the 10 percent rating 
assigned for residuals of cold-induced urticaria, in the 
December 2006 DRO decision, and this statement has been 
construed as a withdrawal of the appeal with regard to the 
higher rating claim for residuals of cold-induced urticaria.  
Therefore, only the issues described on the title page remain 
on appeal.  See 38 C.F.R. § 20.204 (2007).

In February 2008, the veteran testified at a videoconference 
Board hearing before the undersigned at the RO; a copy of the 
transcript has been associated with the record.

For the reasons expressed below, the issues remaining on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
January 2007 VA Form 21-4138, the veteran raised a claim for 
service connection for tinnitus.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


REMAND

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's requests to reopen 
the previously denied claims of service connection for a 
seizure disorder, for PTSD, and for hearing loss has not been 
accomplished.  While the veteran was provided notice of the 
appropriate legal definition of new and material evidence in 
notice letters dated in October 2004 and March 2006 
pertaining to reopening the veteran's claim of service 
connection for hearing loss, a generic notice of this type is 
not sufficient, according to the United States Court of 
Appeals for Veterans Claims (Court's) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Rather, the record must 
show that the veteran was provided pertinent notice under 38 
U.S.C.A. § 5103 (West 2002), which describes "what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Id., at 10.  In this 
case, the RO has not provided the veteran a specifically 
tailored notice explaining what is needed to reopen his 
claims for service connection for a seizure disorder, for 
PTSD, and for hearing loss, in light of the prior 
deficiency(ies) in these claims.

In this case, the RO has not provided the appellant notice as 
to the reasons for the prior denials of the claims or what 
specific evidence is needed to reopen the claim. Hence, due 
process of law requires a remand of the petition to reopen 
for full compliance with the VCAA's notice requirements.  The 
Board emphasizes that action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

The Board also finds that specific additional development of 
the claims remaining on appeal is warranted.

The Board notes that VA's duty to assist includes obtaining 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award disability compensation 
benefits).  During the February 2008 videoconference hearing, 
the veteran testified that he has been receiving disability 
benefits from the SSA since 2004 and that SSA had done 
separate evaluations prior to awarding him disability 
benefits.  Records from SSA have not been sought.  When VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
see also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Similarly, in written statements and during his testimony, 
the veteran indicated that he has received treatment for the 
claimed disorders at the Providence, Rhode Island VA Medical 
Center (VAMC) and New Bedford, Bedford, Brockton, and Jamaica 
Plain, Massachusetts VAMCs, which are all part of the Boston 
VA Healthcare System.  He also testified that three weeks 
before the hearing he had been seen by VA, and he was 
scheduled to be seen at the Boston VAMC, for evaluation of 
his claimed hearing loss.  Only VA medical records for 
treatment at the Providence VAMC dated from April 2004 
through November 2006, for treatment at the Brockton VAMC 
dated from February 2003 through September 2003, and for 
treatment at the Boston VAMC dated from July 1994 through 
March 1995 and from March 1996 through March 1997 have been 
associated with the record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records from the 
VAMCs identified above and SSA records, following the 
procedures prescribed in 38 C.F.R. § 3.159(c) (2007) as 
regards requests for records from Federal facilities.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Obtain from the Providence, Boston, 
New Bedford, Bedford, Brockton, and 
Jamaica Plain VAMCs all outstanding 
records of evaluation and/or treatment of 
the veteran.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) 
submitted or obtained in support of any 
claim for disability benefits from SSA.  
If records are unavailable, SSA should 
so indicate.  If unsuccessful, the 
veteran should be accorded the 
opportunity to furnish such records 
directly to SSA.  All records/responses 
received should be associated with the 
claims file.

3.  Send the veteran and his 
representative a corrective notice 
under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007), that 
describes the bases of the January 1998 
and February 2005 denials of the 
veteran's claims to reopen service 
connection for a seizure disorder, for 
PTSD, and for hearing loss and the 
evidence necessary to substantiate the 
element(s) of service connection found 
to be unsubstantiated in those denials, 
as outlined by the Court in Kent (cited 
to above).  The veteran should be 
invited to submit any pertinent 
evidence in his possession.  

4.  If the veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify him and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claims remaining on appeal in light 
of all pertinent evidence and legal 
authority.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but the veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



